



EXHIBIT 10.68
FIRST AMENDMENT TO THE
WILSON BANK AND TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
IMPLEMENTED MAY 22, 2015


WHEREAS, Wilson Bank and Trust (the “Bank”) and Clark Oakley, (the “Executive”)
previously entered into the Wilson Bank and Trust Supplemental Executive
Retirement Plan Agreement (the “Agreement”), originally effective as of May 22,
2015; and


WHEREAS, the Agreement is designed to provide retirement benefits (the
“Benefits”) to the Executive upon certain enumerated events, payable out of the
Bank’s general assets; and


WHEREAS, the Bank and the Executive have agreed to amend the Agreement to
increase benefit payments under the Agreement as of September 26, 2016.


NOW, THEREFORE, effective September 26, 2016, the Bank and the Executive hereby
amend the Agreement as follows:
1. Paragraph 3.3, “Disability Benefit” is hereby deleted in its entirety and
replaced with the following:
Upon the Executive’s Disability while actively employed by the Employer, but
prior to his or her Normal Retirement or Early Retirement, the Executive will be
entitled to the benefit described in this Section 3.4 in lieu of any other
benefit under this Agreement. The Disability Benefit will equal sixty (60%)
percent of the Executive’s base salary and bonus at the time of the Disability
less the Disability Benefit payable under the Wilson Bank and Trust Supplemental
Executive Retirement Plan entered into as of November 23, 2012. The Disability
Benefit is payable in equal monthly installments commencing on the first (1st)
day of the third month following the date of the Executive’s Disability and
payable until the Executive reaches Normal Retirement Age. At Normal Retirement
Age, the Disability Benefit will be reduced to an amount equal to the Normal
Retirement Benefit as provided for in Section 3.1 as if the Executive separated
from service at the Executive’s Normal Retirement Age and such reduced amount
shall continue for the life of the Executive as provided in Section 3.1.



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, both parties hereto acknowledge that each has carefully read
and considered this Amendment and consent to the changes contained herein. Both
parties have caused this First Amendment to the Wilson Bank and Trust
Supplemental Executive Retirement Plan Agreement to be executed this 26th day of
September, 2016, effective September 26, 2016.


 
 
 
WILSON BANK AND TRUST
 
 
 
Lebanon, Tennessee
 
 
 
 
 
Witness:
/s/ Christy Norton
 
By:
/s/ Elmer Richerson
 
 
 
Title:
President
 
 
 
 
 
Witness:
/s/ Lisa Pominski
 
 
/s/ Clark Oakley
 
 
 
 
Clark Oakley
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






